IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JERMAINE ARNESS                      NOT FINAL UNTIL TIME EXPIRES TO
PRITCHETT,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-4294
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and Colleen D. Mullen, Assistant Public
Defender, Tallahassee; Jermaine A. Pritchett, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL and RAY, JJ., AND SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.